ORDER
PER CURIAM.
Upon review, it appears that this court may lack jurisdiction over Corey Lea’s recently docketed appeal.
Lea has an action pending in the United States District Court for the Western District of Kentucky, in which he asserts various allegations of discrimination and violations of federal and state laws appearing to relate to the foreclosure of his farm property. This court is a court of limited juris*997diction. 28 U.S.C. § 1295. Based only upon our review, it does not appear that the district court’s jurisdiction arose in whole or in part under the laws governing this court’s appellate jurisdiction.
Accordingly,
It Is ORDERED That:
(1) The parties are directed to respond within 21 days from the date of this order as to whether this appeal should be dismissed or transferred to the United States Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C. § 1631.
(2) The briefing schedule is stayed,